Appeal *1188from an order of the Family Court, Onondaga County (Robert J. Rossi, J.), entered April 27, 2005 in a proceeding pursuant to Family Court Act article 3. The order adjudged that respondent is a juvenile delinquent and granted respondent a conditional discharge.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Kayla C. (35 AD3d 1187 [2006]). Present—Hurlbutt, J.P., Gorski, Centra and Green, JJ.